Pezman, J. On March 30, 1965, one Toby E. Johnson, a ward of the Department of Children and Family Services, was admitted to the Jewish Hospital of St. Louis for treatment. He was hospitalized from said entrance date to and including May 27, 1965. Following his release, a statement for its services was presented by claimant to the Department, but, because of prolonged discussions between the two parties as to disparity in rates, the appropriation from which payment could have been made had lapsed. Thereafter, on December 1, 1966, claimant, Jewish Hospital of St. Louis, a Missouri Corporation, presented its claim for such services in the sum of $4,-400.60 to this Court. At its regular meeting on January 10, 1967, this matter was referred to Commissioner Godfrey for hearing. On the date set for hearing claimant and respondent, by their respective attorneys, appeared before Commissioner Godfrey, and entered into the following stipulation : “This cause coming on to be heard before Commissioner Robert F. Godfrey, counsel for claimant, Burton A. Librach, and respondent, Lee Martin, Assistant Attorney General, being present, it is hereby stipulated and agreed that the amount of $4,400.60 prayed for by claimant be reduced to $3,400.60, and that the Court may in its judgment award this reduced amount in payment of this claim.” A further stipulation was filed in the Court of Claims on March 2, 1967, which in part is as follows: “In a hearing held before Commissioner Robert Godfrey on February 15, 1967, counsel for claimant, represented by Burton A. Librach, and Lee D. Martin, Assistant Attorney General, counsel for respondent, stipulated and agreed that the amount of $4,400.60 prayed for by claimant be reduced to $3,400.60, the same being a fair and reasonable amount for the services performed by claimant. A copy of such stipulation is attached hereto, marked exhibit A, and by this reference incorporated herein and made a part hereof, and shall be admitted into evidence in this proceeding without objection by either party. “No other oral or written evidence will be introduced by either party. “Neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $3,400.60.” From the record it appears that there were funds available in the appropriation of the Department of Children and Family Services for the purpose of administering the provisions of Sec. 5 of “An Act Creating the Department of Children and Family Services”, and that the lapsed balance in that account was sufficient to cover the charge in question. This Court has consistently held that, when the appropriation for the biennium from which a claim should have been paid has lapsed, it will enter an order for the amount due claimant. Claimant is hereby awarded the sum of $3,400.60.